Citation Nr: 9902480	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied service connection 
for a back injury.


FINDING OF FACT

There is no medical evidence of a nexus between the veterans 
back disorder and his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented a well 
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, including arthritis, which manifest to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

The veteran contends that he is entitled to service 
connection for a back disorder because, while on active duty, 
he sustained an injury to his back while serving aboard the 
U.S.S. Samuel N. Moore during a typhoon in June 1945.  The 
veteran claims he has suffered from memory loss and does not 
remember how he injured his back or what occurred at the time 
the ship was damaged, but was informed by shipmates.  In 
support of his claim, the veteran expended considerable 
effort to locate and obtain statements from his shipmates.  
For purposes of determining whether his claim is well 
grounded, the truthfulness of the veterans statements and 
those of his shipmates is presumed to be true.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  Hence, there is evidence 
that the veteran suffered a back injury in service.  

Further, the record clearly establishes that the veteran 
currently has a back disorder.  While the record contains the 
veterans service medical records, including his separation 
examination, the earliest medical evidence of the presence of 
a back disorder dates from the mid-1950s.  Private medical 
records indicate that the veteran was hospitalized at St. 
Mary and Elizabeth Hospital in June 1956 with complaints of 
lower back pain that was diagnosed as ascending 
pyelonephristis. The veteran reported that he sought medical 
treatment for back pain shortly after his discharge from 
service.  In addition, when admitted to the hospital in 
November 1956, the veteran informed the hospital that he was 
a laborer, and that he had been hospitalized two months 
earlier at the Norton Infirmary for traction and treatment 
for low back pain, and in 1953 at St. Joseph Hospital for low 
back pain.  It was also noted that the veteran had been 
wearing a back brace for some time.  There are no medical 
records indicating any treatment or hospitalization prior to 
1956.  

In April 1991, the veteran had x-rays taken at Johnson 
Memorial Hospital and the x-ray report indicated hypertrophic 
degenerative changes in the lumbar spine.  VA and private 
outpatient medical records and hospital reports from 1993 to 
February 1994 indicate continued treatment for a back 
disorder.  During this time period the veteran was diagnosed 
with disc disease at T9-T10, later developing a herniated 
nucleus pulposus with inferior extension at T9-T10, and disc 
disease at L4-L5.  In May and June of 1996 these records and 
reports diagnosed degenerative disease in the cervical spine, 
to include, arthritis and osteophytes in the cervical spine.  
In August 1996, a VA examination was administered and the 
veteran was diagnosed with osteoarthritis in the cervical 
spine with evidence of cord impingement due to osteophytes 
and arthritis.

What is lacking in this case is competent medical evidence of 
nexus between the veterans in-service back injury and his 
current back disorder.  Even assuming the injury occurred, 
the Board cannot rely solely on the veterans own testimony 
or the statements of his shipmates to establish a medical 
nexus between the veterans current back disorder and that 
injury.  Brewer v. West, 11 Vet.App. 228 (1998); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the absence of 
competent medical evidence to support the claim of 
entitlement to service connection for a back disorder, the 
Board finds that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  

Further, the VA has no further duty to assist the veteran in 
developing the record to support the claim for service 
connection for a back disorder.  See Epps, 126 F.3d 1464.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veterans claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  
However, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim, and an explanation as to why his current attempt 
fails.

ORDER

Service connection for a back disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
